PER CURIAM:
We have had the benefit of oral argument, and have carefully reviewed the briefs of the parties and record. We conclude that the judgment of the district court should be affirmed. Regions Bank makes essentially two arguments on appeal: 1 that there is an insufficient eviden-tiary basis in the record to support the bankruptcy judge’s approval of the compromise; and that Regions Bank did not have a sufficient opportunity for discovery to test the reasonableness of the compromise.
For the reasons set forth by the bankruptcy judge and the district judge, and for the reasons fully explored at oral argument, we conclude that Regions Bank’s arguments are wholly without merit.
AFFIRMED.

. Other arguments on appeal are rejected without need for discussion.